Citation Nr: 0815767	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from October 1951 to September 
1953 and from August 1954 to March 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appellant requested a Travel Board hearing in connection 
with these claims.  The hearing was scheduled for April 2008.  
The appellant notified VA in a letter dated April 2008 that 
she withdrew her request for a hearing in this case.


FINDINGS OF FACT

1.  The veteran died in September 2003 at the age of 71.  The 
death certificate listed the immediate cause of death as 
myocardial infarction, and that the immediate cause of death 
was due to or a consequence of chronic obstructive pulmonary 
disease.

2.  The veteran was hospitalized in service following a 
gasoline stove explosion, but neither a heart condition nor 
chronic obstructive pulmonary disease was present during 
service and neither condition is attributable to any event, 
injury or disease during service.

3.  The veteran was service connected at the time of his 
death for schizophrenia paranoid type with post-traumatic 
stress disorder, rated as 50 percent disabling; multiple 
second degree burn scars, rated as a non-compensable 
disability; and a healed right tibia fracture, rated as a 
non-compensable disability. 



CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).

2.  The basic eligibility requirements for entitlement to DEA 
benefits under 38 U.S.C.A., Chapter 35 are not met.  38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. § 3.807 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death.  38 C.F.R. 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).  

Service connection is warranted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases, 
such as arteriosclerosis, organic heart disease, and 
cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  Certain other 
chronic diseases, such as tuberculosis, will be presumed to 
have been incurred in service if they become manifest to a 
degree of ten percent or more within three years of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a),3.309(a).  In addition, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  

Factual Background and Analysis

In this case, the appellant contends that an in-service 
injury to the veteran's lungs caused or contributed to his 
death.  In particular, the appellant indicated in a May 2003 
statement that the veteran "swallowed fire" and sustained 
other injuries following an in-service gasoline stove 
explosion.

At the time of his death, the veteran was service connected 
for schizophrenia paranoid type with post-traumatic stress 
disorder, rated as 50 percent disabling; multiple second 
degree burn scars, rated as a non-compensable disability; and 
a healed right tibia fracture, rated as a non-compensable 
disability.  The veteran also had a service connection claim 
for a lung condition, characterized as emphysema, pending at 
the time of his death.  The RO denied the veteran's claim of 
entitlement to service connection for a lung condition in a 
rating decision dated May 2004 on the grounds that the 
veteran's current respiratory condition was neither incurred 
in nor caused by service.

Service medical records (SMRs) associated with the claims 
file show that the veteran was given a clinical evaluation 
and physical examination in October 1951 prior to entering 
service for the first time.  The clinical evaluation was 
normal and no heart or lung problems were noted at that time.  
The veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having 
palpitation or pounding heart, pain or pressure in the chest, 
shortness of breath, asthma, or tuberculosis.  

In October 1952, the veteran was admitted to sick call with 
multiple burns on his trunk and extremities following 
involvement in a gasoline stove explosion while stationed in 
Korea.  The veteran's burns were debrided and Vaseline gauze 
compression bandages were applied on the wounds.  The veteran 
reported moderate discomfort over the burned areas, but had 
no other symptoms relative to the present injury.  A review 
of systems was essentially negative except for a history of 
occasional low back pain, which was related to periods of 
severe exertion.  The examiner diagnosed the veteran as 
having second-degree thermo burns on the anterior aspect of 
the neck, lower anterior chest, dorsum of both hands, and 
volar aspect of the left forearm.  No heart or lung problems 
were noted at that time.

Follow-up treatment notes dated November 1952 found the 
veteran's wounds to be "epithelializing" well.  The veteran 
reported chest pain on deep breathing, but an examination of 
the veteran's lungs revealed that they were clear to 
auscultation and percussion.  X-rays were taken and the 
veteran was deemed to be "doing well."  The veteran's chest 
and heart were within normal limits.  The examiner 
recommended that the veteran be given a temporary profile to 
prevent prolonged exposure to the cold.

The veteran was afforded a clinical evaluation and physical 
examination in September 1953 prior to discharge from his 
first period of active service.  The clinical evaluation was 
essentially normal, and no heart or lung problems were noted 
at that time.  A notation on the examination report noted the 
veteran's second-degree burns on the chest and left arm, but 
the examiner described the burns as well-healed and 
asymptomatic.  The veteran described his health as "fair," 
and provided a medical history in which he specifically 
denied ever having palpitation or pounding heart, pain or 
pressure in the chest, shortness of breath, asthma, or 
tuberculosis.  A notation on the medical history report noted 
the veteran's second-degree burns on the chest and left 
forearm, but the examiner described the burns as well-healed 
with scarring.

The veteran also underwent a physical examination in August 
1954 prior to entering his second period of active service.  
The clinical evaluation was essentially normal, and no heart 
or lung abnormalities were noted at that time.  The examiner 
observed that the veteran had a large brown scar on his chest 
and described it as well-healed, non-disabling (WHND).

Chest x-rays taken in April 1957 showed a small, calcified 
density in the right lower lung field and a calcified node in 
the right inferior hilum.  The remainder of the lung fields 
was clear.  The impression was residuals of inflammatory 
disease, right lung field, compatible with primary complex 
tuberculosis.  No evidence of active disease was noted at 
that time.

The veteran had a clinical evaluation and physical 
examination in January 1962 for the purpose of reenlistment.  
The clinical evaluation was essentially normal, and no heart 
or lung abnormalities were noted.  The examiner observed a 
"burn scar" on the veteran's anterior chest and left 
forearm.  The veteran described his health as "good," and 
provided a medical history in which he specifically denied 
ever having palpitation or pounding heart, pain or pressure 
in the chest, shortness of breath, asthma, or tuberculosis.

The Board notes that the veteran was hospitalized in 
September 1962 for a schizophrenic reaction, simple type.  
Treatment notes from this hospitalization mentioned that the 
veteran sustained severe burns on the hands, face, and head 
after an diesel oil stove accidently exploded while the 
veteran was stationed in Korea.  After interviewing the 
veteran, the examiner concluded that the veteran's 
psychiatric reaction was the result of being separated from 
his family.  The examiner subsequently initiated a Medical 
Board review.

A clinical evaluation administered in September 1962 noted a 
presence of scars on the veteran's left hand and lower 
sternum, but the examination report was negative for any 
heart or lung abnormalities.  The veteran provided a medical 
history in which he specifically admitted having pain or 
pressure in the chest and chronic cough, among other 
conditions.

The veteran appeared before a Medical Evaluation Board (MEB) 
in December 1962.  The veteran was determined to be 
permanently unfit for further military service as a result of 
his moderate and chronic paranoid type schizophrenic 
reaction.  No references to the veteran's involvement in the 
stove explosion were noted in the MEB report, nor were there 
any references to heart or lung problems. 
    
The first pertinent post-service treatment note is dated 
March 1995, over three decades after separation from service.  
A private treatment note found the veteran to have difficulty 
breathing, fever, and a cough productive of yellow phlegm.  
The impression was chronic obstructive pulmonary disease 
(COPD) with acute bronchitis.  No references to the veteran's 
military service were contained in the treatment note.

The veteran also requested VA treatment for "emphysema" in 
March 1995.  The diagnostic impression was COPD.  The 
examiner prescribed various medications, including Albuterol, 
and referred the veteran for a pulmonology consultation.

A VA pulmonary clinic treatment note dated March 1995 found 
the veteran to have advanced emphysema and noted that he was 
on home oxygen therapy for four months.  The examiner noted 
that the veteran was diagnosed as having emphysema in 
approximately 1987.  The veteran was a ten pack per year 
smoker until age 26 when he began smoking a pipe.  The 
veteran reported shortness of breath over the years since the 
diagnosis and indicated that he was on home oxygen therapy 
since January 1995.  The examiner also noted that the veteran 
experienced desaturation with exercise.  The examiner 
diagnosed the veteran as having COPD with some bronchodilator 
changes, adjusted the veteran's medications, and instructed 
him to return in three months. 

Chest x-rays taken in September 2000 revealed no acute 
infiltrates.  There was calcification of the right hilar 
nodes and small emphysematous bullae on the left and right 
apices.  The heart and mediastinum were normal.  The 
impression was COPD, no acute changes.  

In March 2001, the veteran presented to VA for a pulmonary 
follow-up appointment.  The veteran stated that he had 
difficulties with his lungs since he sustained a thermal burn 
in service.  According to the veteran, he had significant 
burns over his entire upper thorax, scars, and some 
inhalation injury.  The veteran acknowledged that he remained 
in service after this injury, but that he had poor exercise 
tolerance and shortness of breath.  The veteran admitted that 
he began smoking in service and that he quit in 1993.  The 
veteran also stated that he was told that he might have 
tuberculosis in service based on chest x-ray findings.  The 
veteran allegedly had a number of tests done, including a 
bronchoscopy and tuberculin skin tests, but a diagnosis of 
active tuberculosis was never made.

Upon physical examination, the examiner noted that the 
veteran had greatly diminished breath sounds bilaterally.  
The veteran also had diffuse wheezing which were quite 
prominent with forced exhalation.  The examiner noted that 
the veteran's chest excursion was limited and his heart 
sounds were distant.  The impression was severe COPD.  

A follow-up chest x-ray taken in April 2001 was interpreted 
to show chronic changes in the lungs with increased 
interstitial markings and hyperinflation with multiple 
bullae.  There were no acute infiltrates or other findings in 
the lungs, and the cardiac silhouette and mediastinum were 
unremarkable.  The impression was COPD.  

Private treatment records dated June 2002 from Springhill 
Memorial Hospital (SMH) revealed that the veteran had a 
computed tomography (CT) scan of his thorax with contrast.  
The radiologist noted the presence of severe emphysematous 
changes with associated bullae formation, predominantly in 
the lung apices.  The lungs had no evidence of infiltrates, 
nodules, or other abnormalities.  The mediastinum and hila 
were normal with no evidence of lymphadenopathy.  
Atherosclerotic calcification of the thoracic aorta was 
noted, but the chest was otherwise unremarkable.  The 
impression was severe diffuse emphysematous changes.

The veteran's wife submitted a statement to VA in May 2003.  
She indicated that the veteran was burned very badly in the 
explosion in service.  She purportedly witnessed the veteran 
"fight for air almost 50 years."  The veteran's wife stated 
that the veteran did not have breathing problems prior to 
entrance into service, and that the veteran never had 
tuberculosis.  She further indicated that the veteran's 
breathing was "ruined for life" from an explosion that was 
not his fault.   

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in January 2003.  The examiner reviewed the 
veteran's claims file at that time, and summarized specific 
incidents related to respiratory symptoms which occurred 
while the veteran was in service.  The first point clarified 
by the examiner pertained to the veteran's claimed "old TB 
scars."  The examiner noted that the evidence of tubercular 
scars was not relevant in this instance because there was no 
evidence of record to show a confirmed diagnosis of 
tuberculosis or any pulmonary scarring related to 
tuberculosis (emphasis added).  The examiner further noted 
that any structural damage to the lungs caused by 
tuberculosis would have resulted in focal abnormalities.  
Such abnormalities would be evident, according to the 
examiner, radiographically.  As there was no evidence of 
structural damage to the veteran's lungs, the examiner opined 
that "it is my opinion, with a high degree of certainty that 
the patient did not have any long-term affects [sic]of 
pulmonary tuberculosis or other mycobacterial disease."

The second point clarified by the examiner pertained to the 
veteran's involvement in the stove explosion.  The examiner 
noted that the veteran sustained bodily burns "and also, 
apparently a respiratory injury."  The examiner pointed out 
that the veteran's SMRs detailed his injuries from that 
incident, but that there was "almost complete healing" by 
November 1952.  Additionally, the examiner noted that there 
was a normal lung examination upon reenlistment, and no 
evidence of hospitalization due to acute respiratory 
insufficiency after the fire exposure.  The examiner 
acknowledged that the veteran had a long history of smoking 
and noted instances where the veteran complained of chest 
pain after the stove explosion.  

At the time of the examination, the examiner observed that 
the veteran was "wearing" oxygen on a chronic basis and 
that he had satisfactory oxygen saturation on room air.  The 
examiner noted borderline oxygen desaturation associated with 
exercise.  The examiner encouraged the veteran to avoid using 
oxygen while resting.  The most recent pulmonary function 
tests (PFTs) were interpreted to show a severe obstructive 
pulmonary defect, compatible with severe COPD.  The examiner 
concluded:

The patient has severe chronic 
obstructive pulmonary disease on the 
basis of chronic cigarette smoking.  It 
is certainly reasonable through the 
patient, to question whether or not the 
previous exposure to flame and smoke 
injury resulted in his chronic lung 
disease.  However, the medical letter 
showed it does not support that there 
is a medical basis for such a claim.

Specifically, even some very severe 
exposures to flame and smoke result in 
upper airway and tracheobronchial 
difficulties which may indeed result in 
hospitalization, but complete recovery 
is virtually always the rule.  In this 
patient that did not have any severe 
respiratory complaints, I would expect 
a complete recovery without any long-
term difficulty.  Pulmonary parenchymal 
or bronchial abnormalities on a long-
term basis does not occur with this 
type of exposure.  

The exception to this would be if the 
patient had significant carbon monoxide 
exposure or toxic fume exposure 
resulting in bronchospasm leading to 
respiratory failure with secondary lung 
injury.  This of course did not happen 
in this patient.  The other exception 
would be the inhalation of specific 
toxic fumes which would result in a 
pulmonary edema syndrome followed by 
full pulmonary fibrosis.  However, this 
also was not present in this case, as 
we did not have a finding of acute 
pulmonary edema leading to 
hospitalization.

In summary, the medical literature 
supports that respiratory inhalational 
thermal injuries did not result in 
impairment of the small airways on a 
chronic basis, as is seen in this 
patient.  Therefore, it is my opinion 
with a higher degree of certainty that 
the patient does not have any current 
respiratory impairment related to his 
previous thermal injury incurred while 
in the military service. 
   
Associated with the veteran's claims file is a private 
opinion dated April 2007 from H. Rubenstein, M.D.  Dr. 
Rubenstein stated that the veteran was a patient of his who 
died on September [redacted], 2003 of a myocardial infarction.  Dr. 
Rubenstein noted that the veteran had a long history of end-
stage chronic obstructive pulmonary disease which caused 
extremely poor pulmonary functioning.  Dr. Rubenstein opined 
that these conditions would "definitely be a contributing 
factor to his demise." 

Given the evidence of record, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted in this instance.  The veteran had a diagnosis of 
COPD during his lifetime, however, there is no evidence of 
in-service occurrence of this disease, nor is there medical 
evidence of a nexus between the claimed in-service disease 
and the disability, which was not diagnosed until many years 
after service.  The competent, probative medical evidence of 
record linked the veteran's COPD to his long history of 
smoking, rather than any incident in service.  
   
The Board acknowledges that the veteran sustained injuries in 
service in October 1952 related to a stove explosion.  SMRs 
showed that the veteran was hospitalized for a period of time 
following this incident.  The veteran reported moderate 
discomfort over the burned areas, but he had no other 
symptoms or injuries related to this incident.  Notably, the 
veteran did not report any heart or lung problems at that 
time.  Treatment records dated November 1952 indicated that 
the veteran's wounds were healing well.  The September 1953 
separation examination report noted the presence of the 
veteran's burns, but described them as well-healed and 
asymptomatic.  No heart or lung problems were noted.

The Board points out that the veteran returned to active 
service in August 1954 following the stove explosion and 
served until he was medically discharged in March 1963.  
During this second period of active service, there is no 
evidence that the veteran was hospitalized for any 
respiratory problems.  The Board notes that chest x-rays 
taken in April 1957 were interpreted to be compatible with 
primary complex tuberculosis, but there is no evidence of 
record confirming that the veteran ever had tuberculosis.  In 
fact, the March 2001 VA pulmonary follow-up note and the 
January 2003 VA C&P report indicated that the veteran had 
been tested numerous times for tuberculosis, but that no 
diagnosis of active tuberculosis was ever made.  The 
veteran's wife also indicated in a May 2003 statement that 
the veteran never had tuberculosis.

The veteran was determined to be permanently unfit for 
further military service in December 1962 as a result of his 
moderate and chronic paranoid type schizophrenic reaction.  
No references to the veteran's involvement in the stove 
explosion were noted in the MEB report, nor was there any 
reference to heart or lung problems.    This is probative 
evidence that the veteran did not have tuberculosis, or any 
other respiratory or cardiovascular disability, at discharge 
from service.  Moreover, the evidence of record did not show 
the presence of organic heart disease to a degree of 10 
percent within one year of discharge or tuberculosis to a 
degree of 10 percent within three years of discharge. 

The first pertinent post-service medical evidence of record 
is dated many years after discharge from service.  A VA 
pulmonary clinic treatment note dated March 1995 recounted 
the veteran's long history of smoking and noted that the 
veteran was diagnosed as having emphysema in 1987.  The VA 
examiner diagnosed the veteran as having COPD at that time.  
Similarly, the January 2003 VA C&P examiner linked the 
veteran's COPD to his long history of smoking, rather than to 
any incident in service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In this case, the lapse of decades between 
service and the diagnosis of COPD is evidence against the 
appellant's claim.  In addition, the death certificate does 
not contain any indication that the cause of death was 
related to service.   
    
The appellant in this case also argued that the veteran's 
COPD was related to or the result of injuries the veteran 
sustained in service when the stove exploded.  In turn, this 
condition allegedly led to his death.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the appellant was capable of observing the veteran's 
shortness of breath and/or sedentary nature, but the 
appellant is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause of the veteran's death.

Although the Board is sympathetic to the appellant's 
situation, the Board finds the January 2003 VA C&P 
examination report to be highly probative evidence related to 
the issue on appeal.  The examiner reviewed the veteran's 
claims file and noted both the October 1952 stove explosion 
and the April 1957 chest x-ray which was interpreted to be 
compatible with primary complex tuberculosis.  As noted 
above, the examiner pointed out that any structural damage to 
the lungs caused by tuberculosis would have resulted in focal 
abnormalities.  Such abnormalities would be evident, 
according to the examiner, radiographically.  As there was no 
evidence of structural damage to the veteran's lungs, the 
examiner opined that "it is my opinion, with a high degree 
of certainty that the patient did not have any long-term 
affects [sic] of pulmonary tuberculosis or other 
mycobacterial disease."

With respect to the claim that the in-service stove explosion 
caused permanent damage to the veteran's lungs, the examiner 
stated that there was a normal lung examination upon the 
veteran's reenlistment, and no evidence of hospitalization 
due to acute respiratory insufficiency after the fire 
exposure.  Most significantly, the examiner indicated that 
while smoke and flame exposure can cause breathing 
difficulties, which may result in hospitalization, "complete 
recovery is virtually always the rule" in the absence of two 
specific exceptions discussed in detail above.  

The examiner further stated that there was no evidence to 
show that these two exceptions applied in the veteran's case.  
As such, the examiner concluded that the veteran's in-service 
"respiratory inhalational thermal injuries did not result in 
impairment of the small airways on a chronic basis, as is 
seen in this patient."  Rather, the veteran had "severe 
chronic obstructive pulmonary disease on the basis of chronic 
cigarette smoking."  

The Board notes that the April 2007 opinion by Dr. Rubenstein 
indicated that the veteran's COPD resulted in "extremely 
poor pulmonary functioning," and that the lack of adequate 
pulmonary functioning was a "contributing factor" to the 
veteran's death.  However, the Board finds that this opinion 
is entitled to minimal probative value in light of the 
determination that the veteran's COPD was linked to his long 
history of smoking, rather than any incident in service.  Dr. 
Rubenstein's opinion contained no references to the veteran's 
military service.  Furthermore, the SMRs and post-service 
treatment records are negative for any heart abnormalities.  
The death certificate listed the immediate cause of death as 
myocardial infarction and the certifying physician listed the 
approximate interval between onset of the heart condition and 
death as one week.  The veteran's death was also classified 
as due to natural causes.  Accordingly, the criteria for 
entitlement to service connection for the cause of the 
veteran's death are not met.

In summary, the evidence of record shows that the diseases 
which resulted in the veteran's death were not manifested 
during service or within any applicable presumptive period.  
Moreover, there is no competent medical evidence of record to 
show that the diseases were related to service.  Accordingly, 
the Board finds that the veteran's death was not caused by, 
or substantially or materially contributed to by, a 
disability or disease incurred in or aggravated by service.  
The Board considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable in this case.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Dependents' Educational Assistance (DEA) Benefits

The child or a surviving spouse of a veteran is eligible for 
educational assistance benefits under 38 U.S.C.A., Chapter 35 
where the veteran was (1) discharged from service under 
conditions other than dishonorable, or died in service; or 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability. 38 C.F.R. § 
3.807(a).

In this case, the veteran had an honorable discharge from 
service.  As explained above, however, the veteran did not 
have a permanent total service-connected disability during 
his lifetime or at the time of his death, and the cause of 
the veteran's death is not service-connected.  Accordingly, 
the criteria for eligibility for DEA benefits are not met, 
and neither the appellant nor the appellant's children are 
entitled to such benefits.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist appellants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Board notes that the appellant did not receive proper 
notification in this case.    
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-appellant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the appellant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48-9 (2008)(noting that "[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 56.

In an initial letter to the appellant dated January 2004, the 
appellant was informed of the information and evidence needed 
to substantiate a DIC claim based on a previously service-
connected condition.  The RO subsequently denied the 
veteran's claim of entitlement to service connection for the 
cause of the veteran's death in a rating decision dated May 
2004 on the grounds that the veteran's death was not related 
to any injury or disease incurred in or aggravated by 
service.  That same day, the appellant was notified that the 
veteran had a service connection claim for a lung condition, 
characterized as emphysema, pending at the time of his death.  
The RO also denied this claim on the basis that the veteran's 
current respiratory disability was not incurred in or caused 
by military service.    

The RO issued a statement of the case in May 2005 after the 
appellant filed a timely notice of disagreement with regard 
to the DIC claim.  The statement of the case further 
discussed the information and evidence needed to substantiate 
a claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant submitted additional 
evidence in support of the claim.  Following receipt of this 
evidence, the appellant's claim was readjudicated by way of 
supplemental statement of the case (SSOC) dated January 2007 
and July 2007.  Additionally, the Board observes that in 
numerous statements made by the appellant during the pendency 
of this appeal, the appellant articulated her understanding 
that the veteran was service-connected for burn scars at the 
time of his death and that it was her belief that his 
involvement in the incident that led to the burn scars 
contributed to cause his death.
  
Given her contentions and the evidence of record, the 
appellant has demonstrated her affirmative understanding, 
i.e., she had actual knowledge of what was necessary to 
substantiate the claim.  Thus, the purpose of the notice, to 
ensure that she had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because she had actual knowledge of what was necessary to 
substantiate the claim prior to the Board's consideration of 
these matters, ensuring the essential fairness of the 
adjudication.  Based on the notices provided to the 
appellant, the Board further finds that a reasonable person 
could be expected to understand what information and evidence 
is required to substantiate a claim of service connection for 
the cause of the veteran's death.

In sum, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate a 
claim of service connection for the cause of the veteran's 
death are harmless error and did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  The presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) the appellant clearly has actual knowledge of 
the evidence she is required to submit in this case based on 
her contentions and the communications sent to the appellant 
over the course of this appeal; and (2) based on the 
appellant's contentions and the communications over the 
course of this appeal, she is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant had actual knowledge of 
the information and evidence needed to substantiate her claim 
of entitlement to service connection for the cause of the 
veteran's death, but she was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  Despite 
the inadequate notice provided to the appellant on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
disability rating and the effective date to be assigned are 
rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple VA examinations 
during his lifetime.  It is noted that the veteran submitted 
a copy of a Social Security Administration (SSA) letter 
concerning his disability benefits dated in 1996.  At that 
time, the veteran was pursuing both service connection for a 
lung disorder and nonservice-connected pension benefits.  
There is no indication in the record that the medical records 
relied upon by SSA would be relevant to the issue of whether 
the veteran had a lung disability related to the accident in 
service.  Accordingly, it was not error for VA not to attempt 
to obtain those records.  It is also doubtful that any 
records remain in existence as the veteran's benefits would 
have converted to retirement benefits once he reached 
retirement age and the records would have been destroyed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


